IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


              WALTER D. STARNES v. TONY PARKER, WARDEN

                     Direct Appeal from the Circuit Court for Lake County
                             No. 06-CR-8845 R. Lee Moore, Judge



                   No. W2006-01634-CCA-R3-HC - Filed December 8, 2006




The Petitioner, Walter D. Starnes, appeals the trial court's denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court's denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to allege any
ground that would render the judgment of conviction void. Accordingly, we grant the State’s motion
and affirm the judgment of the lower court.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES AND J.C. MCLIN ,
JJ. joined.

Walter D. Starnes, pro se.

Paul G. Summers, Attorney General & Reporter; Elizabeth Bingham Marney, Assistant Attorney
General, for the appellee, the State of Tennessee.



                                   MEMORANDUM OPINION


       On September 3, 1993, Petitioner Walter D. Starnes entered guilty pleas to one count of
especially aggravated robbery and one count of criminal attempt to commit first degree murder, both
class A felonies. For these offenses, the Petitioner received consecutive sentences of twenty years


                                                   1
for an effective total sentence of forty years confinement as a range I offender in the Department of
Correction. The Petitioner is currently confined at Northwest Correctional Complex in Tiptonville,
Tennessee.

        On July 6, 2006, the Petitioner filed a petition for writ of habeas corpus relief in the Lake
County Circuit Court. As grounds for relief, Petitioner alleged that he was coerced into entering
guilty pleas, his mental health evaluation regarding his competency to stand trial deprived the court
of personal and subject matter jurisdiction and he was illegally sentenced as a range I offender when
legally he is “at best . . . a range II offender.” On July 26, 2006, the trial court denied habeas
corpus relief. In denying relief, the trial court entered the following findings of facts and conclusions
of law:
        . . .[P]etitioner states that he was at least a Multiple Range II offender at the time of
        sentencing, and he was sentenced as a Range I offender. He states . . . that he was
        offered the forty (40) year effective sentence, but threatened with thirty (30) to one
        hundred twenty (120) years . . . if he did not enter this plea. He also states that he
        was told that he would receive a minimum of eighty-one (81) years and a maximum
        of three hundred fifteen (315) years if he went to trial . . . .

        The plea form . . . shows that he plead guilty to one count of especially aggravated
        robbery, one count of criminal attempt to commit first degree murder and that he was
        sentenced to twenty (20) years on both counts with the sentences to run
        consecutively. . . . The judgments show both of the offenses to which the plea was
        entered are Class A felonies and that the pleas were entered as a Standard Range I
        offender.

        Both especially aggravated robbery and attempt to commit first degree murder are
        Class A felonies. Both offenses carry a range of punishment of fifteen (15) to
        twenty-five (25) years as a Range I offender. Even if petitioner were a Range II . .
        . offender . . . it is not an illegal sentence for him to enter a plea as a range I offender.
        The sentence is not illegal and the Court had jurisdiction to sentence the defendant
        as he was sentenced. The other issues raised in the petition are not proper subjects
        for Habeas Corpus Relief. Even if these allegations are true, they would only make
        the judgments voidable rather than void. The sentence is not void nor has it expired.

Petitioner timely filed a notice of appeal document on August 1, 2006.

        The grounds upon which habeas corpus relief may be granted in this state are narrow.
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Relief will be granted if the petition establishes
that the challenged judgment is void. Id. A judgment is void “only when ‘[i]t appears upon the face
of the judgment or the record of the proceedings upon which the judgment is rendered’ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a defendant’s
sentence of imprisonment or other restraint has expired.” Hickman, 153 S.W.2d at 20 (quoting State
v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). A sentence that directly


                                                     2
contravenes a statute is illegal and thus void. Stephenson v. Carlton, 28 S.W.3d 910, 911 (Tenn.
2000). In order to prevail, the petitioner must show that the illegality of the sentence is apparent from
“the face of the judgment or the record of the proceedings upon which the judgment is entered.” Id.

       The petitioner bears the burden of showing by a preponderance of the evidence that the
conviction is void or that the petitioner's sentence has expired. Passarella v. State, 891 S.W.2d 619,
627 (Tenn. Crim. App.1994). Because the determination of whether habeas corpus relief should be
granted is a question of law, our review is de novo with no presumption of correctness. Hart v. State,
21 S.W.3d 901, 903 (Tenn.2000).

         . The Petitioner received sentences of twenty years as a range I offender for class A felonies.
A range I sentence for a class A felony is between fifteen and twenty-five years. Nothing in the
pleadings indicate that the Petitioner was a range II offender and the sentence ultimately imposed
is legal. Notwithstanding, even if the Petitioner is a range II offender, the sentences are not illegal.
Offender classification and release eligibility dates “are non-jurisdictional and legitimate bargaining
tools in plea negotiation under the Criminal Sentencing Reform Act of 1989.” Bland v. Dukes, 97
S.W.3d 133, 134 (Tenn. Crim. App. 2003) (citing McConnell v. State, 12 S.W.3d 795, 798 (Tenn.
2000)).


       The Petitioner’s remaining allegations, i.e., his pleas were not voluntarily entered and that
he was not competent to stand trial, would render the judgments voidable, not void. Such claims are
not cognizable in a habeas corpus proceeding and should be addressed in post-conviction
proceedings. The petition, if treated as one for post-conviction relief, is time-barred.


        For the reasons stated herein, we conclude that the trial court did not err in dismissing the
petition for habeas corpus relief. Accordingly, it is ordered that the State’s motion is granted. The
judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal
Appeals.




                                                ___________________________________
                                                ALAN E. GLENN, JUDGE




                                                   3